USCA4 Appeal: 22-6432       Doc: 17        Filed: 11/22/2022     Pg: 1 of 3




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 22-6432


        JONATHAN JOSEPH LIND,

                             Petitioner - Appellant,

                      v.

        RALPH TERRY, Superintendent,

                             Respondent - Appellee,

                      and

        DAVID BALLARD, Warden,

                             Respondent.


        Appeal from the United States District Court for the Southern District of West Virginia, at
        Charleston. Thomas E. Johnston, Chief District Judge. (2:14-cv-26284)


        Submitted: November 17, 2022                                Decided: November 22, 2022


        Before KING, QUATTLEBAUM, and RUSHING, Circuit Judges.


        Dismissed by unpublished per curiam opinion.


        Jonathan Joseph Lind, Appellant Pro Se. Lindsay Sara See, OFFICE OF THE
        ATTORNEY GENERAL, Charleston, West Virginia, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6432       Doc: 17         Filed: 11/22/2022      Pg: 2 of 3




        PER CURIAM:

               Jonathan Joseph Lind seeks to appeal the district court’s order accepting the

        recommendation of the magistrate judge and denying relief on Lind’s 28 U.S.C. § 2254

        petition. The order is not appealable unless a circuit justice or judge issues a certificate of

        appealability. See 28 U.S.C. § 2253(c)(1)(A). A certificate of appealability will not issue

        absent “a substantial showing of the denial of a constitutional right.”            28 U.S.C.

        § 2253(c)(2). When the district court denies relief on the merits, a prisoner satisfies this

        standard by demonstrating that reasonable jurists could find the district court’s assessment

        of the constitutional claims debatable or wrong. See Buck v. Davis, 137 S. Ct. 759, 773-74

        (2017). When the district court denies relief on procedural grounds, the prisoner must

        demonstrate both that the dispositive procedural ruling is debatable and that the petition

        states a debatable claim of the denial of a constitutional right. Gonzalez v. Thaler, 565 U.S.

        134, 140-41 (2012) (citing Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

               Limiting our review of the record to the issues raised in Lind’s informal brief, we

        conclude that Lind has not made the requisite showing. See 4th Cir. R. 34(b); see also

        Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The informal brief is an important

        document; under Fourth Circuit rules, our review is limited to issues preserved in that

        brief.”). Accordingly, we grant Lind’s motion to supplement the informal appendix, deny

        his motion to certify, deny his motions to appoint counsel, deny a certificate of

        appealability, and dismiss the appeal.




                                                      2
USCA4 Appeal: 22-6432         Doc: 17    Filed: 11/22/2022   Pg: 3 of 3



              We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                 DISMISSED




                                                  3